DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 ,11 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botts 4214628 in view of Minns 20180231431 and Powner 3436754.
Referring to claim 1, Botts discloses a system comprising: wells (see col. 2, lines 35-40), each well being between a surface and an underground formation capable of storing water received from the surface; pumps ( injection units at each well, see col. 2, lines 41-43, injection unit includes pump 90), at least one pump being associated with each well to force water from the surface, through the well, into the underground formation; sensors (see col. 2, lines 26-27); and a computing system (see col. 2, lines 27-28, control unit) configured to receive sensor data from each of the sensors and to control operations of one or more of the pumps based on the sensor data.  Botts does 
Referring to claim 2-5, Botts discloses that the wells are within a geographic area (see col. 2, lines 35-46) and are connected in a sensor-based grid that uses a communication protocol to enable communications to and from the sensor in different locations ( each site includes a sensor that can be connector to remove located to control the operation, see col. 2, lines 25-34)).  Botts does not disclose  the does not disclose sensors configured to detect a depth of water at a location of a well, a rate of rainfall at the location of the well, or a wind speed at the location of the well, the sensor data representing one or more of the following: the 10depth of water at the location of a well, the rate of rainfall at the location of the well, or the wind speed at a location of the well; and where the computing system is configured to control a rate of operation of the one or more pumps based on the sensor data. Minns teaches (see paragraph 0039) sensors that detect a depth of water at a location in  well (water level sensor in which a portion is located downhole to detect level), sensors  that measure rainfall (which is meteorological data), wind speed ( sensor measure wind speed would be located at surface), and send the data to a controller to control a pump (see paragraph 0039).  As it would be advantageous to use sensor data to ensure the proper pumps are activated as soon as needed in order to be most effective in injecting the water into the 
Referring to claims 11, Botts does not specifically disclose one or more conduits between two or more of the wells, the one or more conduits being connected to one or more of the pumps and being configured to transport water; and where the computing system is configured to control a pump to transport water  over a geographic area through a conduit from a first well to a second well over meter. However, Botts does disclose areas have excess water being supplied to area having a depleted area (see col. 1, lines 55-60).  In order to get water from well in a depleted area to well in an area having excess water would require a conduit between the pumps located at each well.   As it would be advantageous to pump water from an area having an excess amount to an area having a depleted amount, it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the system disclosed by Botts, as modified, by Minns and Powner to have one or more conduits between two or more of the wells, the one or more conduits being connected to one or more of the pumps and being configured to transport water; and where the computing system is configured to 
Referring to claim 27, Botts discloses a casing segment but   does not specifically disclose one or more nested casing segments, where each downhole casing segment is suspended from an immediately-preceding uphole casing segment.  However, the examiner take official notice that nested casing segments which each segment supported by an uphole segment are well known in the art.  Therefore, it would be obvious to one of ordinary n the art before the effective filing date to further modify the system disclosed by Botts, as modified, by Minns and Powner to have one or more nested casing segments, where each downhole casing segment is suspended from an immediately-preceding uphole casing segment because these are well known in the art.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botts 4214628 in view of Minns 20180231431 and Potucek 20170212484 .
Referring to claim 6, Botts discloses a system comprising: wells (see col. 2, lines 35-40), each well being between a surface and an underground formation capable of storing water received from the surface; pumps ( injection units at each well, see col. 2, lines 41-43, injection unit includes pump 90), at least one pump being associated with each well to force water from the surface, through the well, into the underground formation; sensors (see col. 2, lines 26-27); and a computing system (see col. 2, lines 27-28, control unit) configured to receive sensor data from each of the sensors and to control operations of one or more of the pumps based on the sensor data.  Botts does discloses the sensors being configured to communicate sensor data by wire (138) but .

Claim(s) 10,12-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Botts 4214628 in view of Minns 20180231431 as applied to claim 1 and further in view of Martin et al. 2773236.
	Referring to claims 10, Botts, as modified, the underground formation comprises a lost circulation zone; and where the computing system is configured to identify the lost circulation zone based on geological data representing at least an area of the lost circulation zone.  Martin discloses formation may have lost circulation zones and identifying them to determine where distribution of fluid be pumped into a well. (see col. 1, lines 20-31). Furthermore, Minns teaches the use of sensors that measure resistivity and send the data to a computing system so the computing system has geological data.  As it would be advantageous to know the radial distribution of the water being pumped into the well so as to determine the exact location of where water is traveling, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system and method disclosed by Botts, as modified by Minns to modify the system to have the underground formation comprises a lost circulation zone; and where the computing system is configured to identify the lost circulation zone based on geological data representing at least an area of the lost circulation zone in view of the teachings of Martin.
Referring to claims 12, Botts discloses the computing system ( control unit, see col. 2, lines 27-28) is configured to control operations of two or more pumps differently based on sensor data received from the two or more pumps or sensor data received from wells associated with the two or more pumps.  Minns teaches at least some of the 
Referring to claim 13, Botts does not disclose memory or the processing devices are configured to store in memory a record of water pumped from each well and a record of rainfall in a vicinity of each well.  Minns teaches a computing system comprises memory and one or more processing devices, the one or more processing devices (15) being configured to store, in memory (305), a record of water pumped for each well and a record of rainfall in a vicinity of each well (see paragraph 0045, remote server 305 is associated with database 310 which stored data including measurements made at the sites, these measurements include rainfall and flowmeters, see paragraph 0039), and where the computing system is configured to control a rate of operation of the one or more pumps based on the sensor data representing the rate of rainfall. (see paragraph 0039, rainfall is measured and can be used to control pumps) and the computing system  is configured to control a rate of operated of a pump based on the sensor data (see paragraph 0039). ).  As it would be advantageous to have a record is which areas are getting the most rainfall and how much each pump is pumping to know which areas are depleted or have excess water in order to activate the pump to be most effective in transporting the water to the needed areas it would be obvious to one of ordinary skill in the art before the effective filing date to further system the method disclosed by Botts memory and storing, in computer memory, a record of water pumped for each well and a record of rainfall in a vicinity of each well  and controlling the pumps based on sensor data in view of the teachings of Minns.
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). As it would be advantageous to have the area include all of the water sources for area to ensure water can be adequately suppled to depleted areas as needed, it would be obvious to one of ordinary skill in the art before the effective filing date to further modify Botts, as modified by Minns and Martin to have the area span 1000 square kilometers.


Allowable Subject Matter
Claim 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-22,25,26,28 are allowed.

Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive. The applicant argues that Minns or Powner do not disclose a site where In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).The Botts reference already discloses a well pump (90) on a ground surface.  It would be obvious to have additional sensors such as temperature sensors and other sensors on the weather station to more effectively operate the well pump disclosed by Botts.  The applicant also argues that Martin  reference teaches the properties of well fluid vary throughout  the depth of the well due to temperature changes or other factor which would indicated that it would not be obvious to have a sensor near a well pump.  The fact that the properties of well fluid vary throughout the depth of the well due to temperature changes does not make the use of a temperature sensor at the surface nonobvious. As stated above knowing the temperature at the surface helps to better control the operation of the pump and to take other mitigation steps if needed.
The applicant also argues that there no valid motivation to combine the Botts reference with Minns and Powner.  The Botts references teaches that some of the pipes that carry the water are located about ground and desired to keep the injection fluid above freezing and that mitigation steps can be taken to ensure that fluid remains above freezing ( see col. 4, lines 50-54, insulation or heating device provided). Power teaches an air temperature sensor (see col. 3, lines 7-10).  If  the air temperature drops 
Referring to claim 11, Botts does disclose areas have excess water being supplied to area having a depleted area (see col. 1, lines 55-60).  In order to get water from well in a depleted area to well in an area having excess water would require a conduit between the pumps located at each well.   As it would be advantageous to pump water from an area having an excess amount to an area having a depleted amount, it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the system disclosed by Botts, as modified, by Minns and Powner to have one or more conduits between two or more of the wells, the one or more conduits being connected to one or more of the pumps and being configured to transport water; and where the computing system is configured to control a pump to transport water over a geographic area through a conduit from a first well to a second well over meter or tens of meters as required.
Referring to claim 6, in response to applicant's argument that Potucek is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Giovanna Wright/Primary Examiner, Art Unit 3672